DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 2, 11, and 14 recite limitations in which some element is being adjusted during the method. “Adjusted” or “adjustable” are being broadly interpreted.
Claim 3 uses the term side-by-side which can be interpreted as successive in Fig. 7. Examiner understands that the Applicant intends on the multiple sheets along the width of the blasting zone in Fig. 8. 

Claim Objections
Claims 1, 2, 4, and 10 are objected to because of the following informalities:  
Claim 1 recites “wherein the initial blasting is directed onto the surface of a side of the edge one or more glass sheets”. Examiner is confused to the initial blasting being directed onto “the surface of a side” of the glass sheet when the leading or trailing edge is defined earlier in the claim. The layperson would assume the “side” to be different than the leading or trailing edge” and interpret as the edge of the glass parallel to transfer/conveying direction, as intended for “side edges” in claim 16. Examiner suggests clarifying terminology and definition in the claim.
Claim 2 has unclear grammar. Examiner suggests “the initial blasting unit is divided into separately adjustable initial blasting zones in a direction transverse to a motion of the glass wherein a blasting time or a basting pressure is adjusted separately”.
Claim 4 “a top surface” should be “the top surface”
Claim 10 has unclear grammar. The claim repeats bottom surface of the one or more glass sheets, but only refers to the trailing edge of the glass sheet for one instance of the bottom surface. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the initial blasting is directed onto the surface of a side of the one or more glass sheets to the direction of which normal it is desired to straighten the end…”. The limitation regarding the direction is unclear and vague because the claim should explicitly explain the direction. “of which normal it is desired” is grammatically unclear and deemed improper. Applicant should rewrite the limitation to clearly state the direction to be claimed. 
Claim 1 recites the limitation “to decrease edge-end kink” which is vague, specifically “decrease” what about the edge-end kink. One of ordinary skill in the art would not understand “decrease edge-end kink” without context. Applicant should clarify the formation or amount/degree of edge-end kink is reduced. 
Claims 2-16 are rejected because they depend from, and thus include all the limitations of claim 1. Additionally, the Examiner respectfully requests the Applicant to check the articles (‘the’, ‘a’, etc.) preceding claim elements. For example, claim 1 uses “of the one or more glass sheets”, but claim 11 uses “of a glass sheet”; “a motion of glass” in claim 13 that was already introduced in claim 11.
	Claims 4 and 15 refer to “the lower initial cooling air enclosures” and “the upper initial cooling air enclosures” respectively. These air enclosures lack antecedent basis. Examiner suggests properly introducing the lower and upper cooling air enclosure and the relevant structure in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pytel et al (US-3923488-A).
Regarding claim 1, Pytel teaches of a method for heat strengthening or tempering glass sheets (Col. 2 Line 4-7) in which glass sheets are heated in a furnace (tunnel-like furnace Col. 2 Line 64) to a tempering temperature and the glass sheets are transferred at a transfer speed into a quenching unit (cooling station, Col. 7 Line 26-29) in which quenching is conducted by blasting cooling air onto both surfaces of the one or more glass sheets (Col. 4 Line 5-13), and in which by an initial blasting unit located between the furnace and the quenching unit is blasting compressed air as an initial blasting onto leading and trailing edges of the glass sheets (vortex tubes, Col. 4 Line 35-39). 
Pytel teaches of a timer to switch on/off the air supply to the blasting unit with regards to the leading and trailing edge of the glass sheets (Col. 6 Line 49-68). Pytel experiments with different cooling arrangements such as not applying air to the center 30 inches (762 mm) of an 85 inch (2159 mm) long glass sheet (Col. 8 Line 1-20, Table Pattern B, Pattern of air pressure). Pytel concludes that the blasting unit and the pattern of the blasting affects the end-edge kink (leading edge curl, Col. 8 Line 21-57). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Pytel discloses the claimed invention except for the blasting distance for the leading edge and the blasting distance for the trailing edge to be 10-250 mm. Pytel teaches of experimenting with blasting air at different regions of the glass surface during the process to achieve different curl/kink results (Col. 7 Line 43-Col. 8 Line 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to blast cold air 10-250 mm from the leading edge and trailing edge of the glass sheet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to experiment different blasting distance lengths from the leading edge and trailing edge for the purpose of decreasing curl or kink for a variety of glass sheet dimensions.

Regarding claims 4, 5, and 7, according to Pytel of claim 1, Pytel teaches that applying cold air along the entire length of the glass sheet resulted in an upward curl (Col. 7 Line 50-57). Pytel experimented by not applying cool air at the center 30 inches of the glass sheet (Col. 8 Line 1-20, Table Pattern B, Pattern of air pressure). Pytel concludes that the blasting unit and the pattern of the blasting affects the end-edge kink (leading edge curl, Col. 8 Line 21-57). Pytel provides enough evidence that the length from the leading edge and trailing edge of the glass sheet to be cooled impacts the curl or kink in the produced glass sheet. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Pytel discloses the claimed invention except for the blasting distance for the leading edge and the blasting distance for the trailing edge to be 50-250 mm or 30-130 mm or the blasting distance of the trailing edge is shorter than the blasting distance of the leading edge. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.

Regarding claims 8 and 9, according to Pytel of claim 1, Pytel teaches of experimenting with different blasting pressures to change the amount of edge curl/kinking (Col. 7 Line 36-59). Thus, Pytel teaches that the blasting pressure to be a result effective variable affecting the edge curl/kink of the produced glass sheet. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a blasting pressure in the trailing edge of the glass to be lower than the blasting pressure in the leading edge of the glass sheet to change the amount of kink or curl in the resulting glass sheet.

Regarding claim 10, according to Pytel of claim 1, Pytel teaches when applying upper and lower cooling, an upward curl occurred (Col. 7 Line 36-49). Pytel experiments with changing the amount of air from the upper and lower blasting unit to change the straightening effect on the two surfaces (Col. 7 Line 50-59). Pytel teaches that the amount of cooling/blasting on the upper and lower surface affects the straightness of the resulting product. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to cool the bottom surface of the glass sheet less than the top surface of the glass sheet to change the amount of kink or curl in the resulting glass sheet.

Regarding claim 2, according to Pytel of claim 1, Pytel teaches of distribution chamber 73 for each vortex tube, reading on divided blast unit transverse to the direction of the glass sheet movement (Col. 4 Line 38-40, Col. 5 Line 27-29, Fig. 8), each chamber controlled by air supply tubes T1-15/B1-15 and shut-off valves 94-95 (Col. 6 Line 36-48). Further, Pytel teaches of a glass sensing element to shut on and off the valves (Col. 6 Line 51-68), reading on adjustable zones with adjustable blasting times. 

Regarding claim 6, according to Pytel of claim 2, Pytel teaches of distribution chambers 73 in Fig. 8 to divide the width of the blasting zone into sections with independent supply valves. Pytel does not recite the width of these chambers to be 30-130 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to made the width of the blasting zone to be 30-130 mm since such a modification would involve only a mere change in size of a component. Scaling up or down an element which merely requires a change in size is generally considered as being with the ordinary skill in the art. One would have been motivated to scale the size of the blasting zone to be 30-130 mm in order to accommodate glass sheets of different dimensions.

Regarding claim 3, according to Pytel of claim 2, Pytel is silent on side-by-side arrangement of glass sheet traveling in the furnace. This embodiment reads on duplication of parts case law, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this embodiment, a plurality of glass sensing elements to shut on and off valves to the blasting zones (Col. 6 Line 51-68) would enable side-by-side glass sheets to operate the blasting as intended. One would have been motivated to duplicate the glass sensing element controlling the divided blasting unit for the purpose of larger production volume. The Δt=ΔS/W is moot with the incorporation of the glass sensing element. 

Regarding claim 11 and 13, according to Pytel of claim 1, Pytel teaches of distribution chamber 73 for each vortex tube (Col. 4 Line 38-40, Col. 5 Line 27-29, Fig. 8), each chamber controlled by air supply tubes T1-15/B1-15 and shut-off valves 94-95 (Col. 6 Line 36-48). Pytel teaches that the duration of blasting in each zone is adjusted locally based on timers corresponding to the valves and a glass sensing element (Col. 6 Line 43-69). The blasted air is from the leading edge towards the trailing edge along the direction of glass movement (Col. 8 Line 29-41). 
Regarding the limitation of “at least three initial blasting zones” or “at least five initial blasting zones” (claim 13), the number of distribution channels to turn on would depend on the width of the glass sheet. Pytel teaches of dividing the blasting unit into a plurality of individually controllable chambers. To accomplish this in at least three or five initial blasting zones would be a scaling modification which is generally considered as being within the ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. One would have been motivated to change the number of chambers (or width of the chambers) to accommodate different dimension glass sheets.

Regarding claim 12, according to Pytel of claim 11, Pytel teaches of experimenting by blasting air on the side edge of the glass sheet (Col. 8, Pattern B, Pattern of air pressure), not in the central area (Col. 10 Line 11-14). This embodiment reading on blasting distance longer near side edges than in the middle area of the glass sheet.


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pytel et al (US-3923488-A) as applied to claim 11 above, and further in view of Abbott et al (US-20090199594-A1).
Regarding claim 14, according to Pytel of 11, Pytel teaches of a glass-sensing element with associated timer and shut-off valves (Col. 6 Line 43-69). Pytel does not teach of the glass sensing element to measure the shape of the ends of the glass sheet to automatically adjust the process. In related bow reduction of glass sheet art, Abbott teaches of an automated inspection system that measures the optical distortion, physical deformation, flatness/bowing of the glass product that automatically adjusts the parameters of the process to correct the feature [0008-9]. It would be obvious to one of ordinary skill in the art at the time of invention to incorporate the more thorough automated inspection system and adjustment taught by Abbott to increase yield of products during production. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pytel et al (US-3923488-A) as applied to claim 1 above, and further in view of Fredley et al (US-3342573-A).
Regarding claim 15, according to Pytel of claim 1, Pytel is silent on a coating on their glass sheet and how it affects the cooling and resulting straightness of the product. In the same field of endeavor, Fredley teaches that tempering glass with coatings warp the glass during the process (Col. 19 Line 31-40). It would be obvious to one of ordinary skill in the art that the method of Pytel would need to be adjusted with the inclusion of a coated glass sheet. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding changing the blasting distance to 10-50 mm, the blasting distance has already been recognized as a results-effective variable in the rejection of claim 1, 4, 5, and 7. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Regarding claim 16, according to modified Pytel of claim 15, Pytel teaches of blasting the glass sheet at 30 inch width to each side of the central area (Col. 8 Table, Pattern B), reading on the side edges that continues along the entire length of the glass sheet. Pytel teaches that the cooled region in the process affects the temper and resulting curl/kink of the glass sheet (Col. 8 Line 21-57). It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). It would have been obvious to one having ordinary skill in the art at the time the invention was made to cool a 10-50 mm wide zone of the side edge of glass along the length of the glass sheet to result in a flat/straight sheet of glass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3396000-A and US-3522029-A teaches if cooling the surfaces if the glass sheets at different rates to reduce warp and bow on the resulting glass sheet
US-4046543-A teaches of including a blasting unit between the furnace and quenching station minimizing bowing in the resulting glass sheet
US-4261723-A teaches of similar blasting unit changing the air pressure on the upper and/or lower surface to affect the curl/bow/kink of the glass sheet. 
US-4311507-A teaches of including a blasting unit between the furnace and quenching station minimizing kink and increasing the temper quality of the glass sheet
US-20160145143-A1 teaches of tapered cooling pattern, compatible with Pytel, to reduce curling/kinking of the glass sheet

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741